Citation Nr: 0940493	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased evaluations for major depressive 
disorder, initially evaluated as 30 percent disabling from 
February 1, 2005 and as 50 percent disabling from April 30, 
2009.

2.  Entitlement to increased evaluations for gastroesophageal 
reflux disease (GERD), initially evaluated as 10 percent 
disabling from February 1, 2005 and as 30 percent disabling 
from October 23, 2008.

3.  Entitlement to service connection for a bowel disorder, 
claimed as irritable bowel syndrome.  

4.  Entitlement to service connection for bladder 
incontinence, claimed as interstitial cystitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services
WITNESSES AT HEARING ON APPEAL

The Veteran and two children


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in December 2005 and October 2006.  The 
Veteran appeared for a Travel Board hearing in July 2009.  

During the pendency of this appeal, the Veteran has initiated 
appeals on several issues that are not currently before the 
Board on appeal.  First, following the December 2005 rating 
decision, a November 2006 Statement of the Case (SOC) also 
addressed the issues of higher initial evaluations for 
cubital tunnel syndrome of the right arm and for 
patellofemoral syndrome, and service connection for left 
thumb, right wrist, and left wrist disorders.  In her VA Form 
9 (Appeal to Board of Veterans' Appeals), received in January 
2007, the Veteran limited her appeal to the gastroesophageal 
reflux (GERD) and left thumb claims.  In February 2009, the 
RO granted service connection for joint synovitis of both 
hands, and a June 2009 rating decision clearly indicates that 
the Veteran's service-connected left hand disorder 
encompasses the fingers and thumb; accordingly the February 
2009 rating decision is considered a full grant of the claim 
for service connection for a left thumb disorder and that 
issue is not before the Board on appeal.  As the Veteran did 
not include the other issues listed in the November 2006 SOC 
in her appeal, they also are not before the Board on appeal.


Second, the May 2007 Statement of the Case addressed not only 
the two service connection claims on appeal but also claims 
for an initial compensable evaluation for B-12 deficiency and 
a claim for service connection for a lumbosacral condition.  
In her September 2007 Substantive Appeal, the Veteran 
indicated that she did not want to continue the appeal for 
the B-12 deficiency claim; consequently, that issue is not 
before the Board on appeal.  The Veteran did present further 
argument on the lumbosacral condition claim, but it was 
granted in a June 2009 rating decision; consequently, that 
issue also is not before the Board on appeal.  

Finally, following a July 2007 rating decision and a Notice 
of Disagreement received in December 2007, the Veteran was 
furnished with an August 2008 Statement of the Case on the 
issue of entitlement to an initial compensable evaluation for 
neuropathy of the upper extremities.  The Veteran, however, 
never responded to this issuance.  Accordingly, the Board 
finds that no appeal has been perfected on this matter, and 
the issue addressed in the August 2008 Statement of the Case 
is not before the Board on appeal.

As discussed below, the Veteran has withdrawn the appeal 
concerning the initial evaluations assigned to the service-
connected major depressive disorder and GERD.  The appeal as 
to the remaining two issues is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDING OF FACT

During a July 2009 Travel Board hearing, the Veteran withdrew 
her claims for increased ratings for major depressive 
disorder and GERD.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the Veteran's 
claims for increased ratings for major depressive disorder 
and GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  Id.  In the present 
case, the Veteran has withdrawn this appeal as to the claims 
for increased ratings for major depressive disorder and GERD 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to those 
claims, and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to an 
increased initial evaluation for major depressive disorder.  

The appeal is dismissed as to the issue of entitlement to an 
increased initial evaluation for gastroesophageal reflux 
disease (GERD).


REMAND

With regard to both of the service connection issues 
remaining on appeal, the Board finds that an initial VA 
examination from March 2006 is inadequate.  During the 
examination, the Veteran reported bowel incontinence since 
1980 and bladder incontinence for four years, with complaints 
of current symptoms as well.  This examination, which 
addressed multiple disorders, contains only a general 
physical examination section, with no specific details as to 
the bowel or bladder.  For both claimed disorders, the 
examiner indicated that "there is no diagnosis because there 
is no pathology to render a diagnosis."  Given the Veteran's 
complaints and the absence of any testing, it is not clear at 
all how the examiner could have reached these conclusions.

The Board notes, moreover, that the examiner did not refer to 
the Veteran's in-service symptoms, and there is other post-
service evidence from 2006 confirming current findings.  
During service, the Veteran was seen with complaints of 
diarrhea in November 1993.  In March 2006, subsequent to 
service, the Veteran was assessed with constipation and 
diarrhea.  A March 2006 colonoscopy report found hemorrhoids, 
melanosis, and normal terminal ilieum.  But a treatment note 
in November 2006 contained the statement that the Veteran had 
had a full gastrointestinal workup that did not find any 
other disease process other than irritable bowel syndrome.  
As to the claimed bladder dysfunction, the Veteran was 
treated for urinary tract infections on multiple occasions 
between May 1991 and August 1996 during service.  A March 
2006 post-service medical record indicates that the Veteran's 
"problems" included stress incontinence, and a June 2006 VA 
urology consultation record, which contains an assessment of 
rule out chronic cystitis and high residual urine, reflects 
that the Veteran reported a history of urinary incontinence 
for four years.  Also in June 2006, the Veteran underwent 
cystoscopy and stress urinary testing; the post-operative 
diagnoses were cystitis, early interstitial cystitis, 
urethral stenosis, and stress incontinence.  The Veteran 
subsequently received RIMSO bladder irrigation treatment.

These records, viewed together, raise a question of in-
service onset of both claimed disorders, and a thorough VA 
examination addressing the nature and etiology of both 
disorders is therefore needed in this case.  Unlike the March 
2006 VA examination, this examination report should address 
the Veteran's in-service treatment and contain sufficient 
testing to ascertain her current diagnoses, if any.  
38 U.S.C.A. § 5103A(d).

Also, during her hearing, the Veteran described post-service 
treatment for both disorders, including "Dr. Hollis" for 
gastroenterology and "Dr. Quan" for urology.  She mentioned 
both doctors as being referrals but separately noted that all 
of her treatment had been with the VA Medical Center (VAMC) 
in Hampton, Virginia and with the Langley Air Force Base.  
The records of VA treatment contain records from a Dr. Kwon, 
who is a staff urologist.  The evidence supplied by the 
Veteran at her hearing in July 2009 included a statement, 
dated in June 2009, from Dr. Hollis of Portsmouth 
Gastroenterology Diagnostic Center, which refers to the 
Veteran's initial presentation in January 2008 with a history 
of GERD and dysphagia, and which also refers to melanosis 
coli and a past diagnosis of irritable bowel syndrome.  
Efforts should be made to ensure that all updated and 
available treatment records have been obtained and added to 
the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The Veteran 
should specifically be requested to 
complete signed release forms for Dr. 
Hollis.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested, including medical 
documentation from the Hampton VAMC dated 
since June 2009 and from Langley Air 
Force Base.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner(s), to determine the nature and 
etiology of the claimed bowel and bladder 
disorders.  The Veteran's claims file 
must be made available to the examiner(s) 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner(s) should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the appropriate examiner is requested to 
provide diagnoses corresponding to the 
claimed bowel and bladder disorders.  The 
appropriate examiner is also requested to 
offer opinions as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorders are etiologically 
related to the Veteran's period of active 
service.  In reaching these opinions, the 
examiner should refer to the Veteran's 
prior treatment, as warranted.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


